This is an action against the alleged endorser of two promissory notes. The defendant pleaded the general issue and, by brief statement, denied the signatures upon the notes, alleged to be his, and filed his affidavit in support of his denial. The genuineness of the signature was the chief, if not the only issue, in the case. The jury rendered a verdict for defendant and plaintiff filed the usual motion for new trial.
The grounds upon which new trials may be granted have been exhaustively considered in our decisions. It is not enough that the court might have come to a different conclusion. The credibility of the witnesses and the weight to be given to evidence found credible is for the jury. We are unable to say that there was no evidence, *568which if believed, was. sufficient to justify the finding of the jury or that upon all the evidence it is apparent that the jury was biased or prejudiced, laboring under a misapprehension or guilty of mis-. conduct. The motion is therefore overruled.
George A. Goodwin, for plaintiff. Ruggles S. Higgins, for defendant.